Title: From Thomas Jefferson to Jacob de La Motta, 1 September 1820
From: Jefferson, Thomas
To: Motta, Jacob de La

Monticello
Sep. 1. 20.Th: Jefferson returns his thanks to Doctr de la Motta for the eloquent discourse on the Consecration of the Synagogue of Savannah which he has been so kind as to send him. it excites in him the gratifying
			 reflection that his own country has been the first to prove to the world two truths, the most salutary to human society, that man can govern himself, and that religious freedom is the most
			 effectual
			 anodyne against religious dissension: the maxim of civil government being reversed in that of religion, where it’s true form is ‘divided we stand, united we fall.’ he is happy in the restoration,
			 of
			 the Jews particularly, to their social rights, & hopes they will be seen taking their seats on the benches of science, as preparatory to their doing the same at the board of government. he
			 salutes Dr de la Motta with sentiments of great respect.